INDEPENDENT CONTRACTOR AND FINANCING AGREEMENT



This Independent Contractor and Financing Agreement (this "Agreement") is made
as of August 1, 2012 (the "Effective Date") by and between Global Ventures
Group, LLC, a Florida limited liability company doing business at 110 North
Federal Highway, Unit 807 in Fort Lauderdale, Florida 33301 (the "Global
Ventures") and Cotton Bay Holdings, Inc., a Delaware corporation doing business
at Las Olas Boulevard, Suite 1036 in Fort Lauderdale, Florida 33301 ("Cotton Bay
Holdings").



RECITALS



WHEREAS, Global Ventures has the exclusive rights to develop and construct the
Project pursuant to a Master Agreement between Global Ventures and Eleuthera
Properties (the "Master Agreement") whereby, among other things, in exchange for
performing certain construction and development services on the Project, Global
Ventures has the right to earn 6,500 shares of Class A Common Shares in
Eleuthera (the "Eleuthera Stock"), of which, Global Ventures has agreed to
assign right, title and interest in 3,250 shares of the Eleuthera Stock to
Cotton Bay Holdings pursuant to an Assignment of Rights and Title Agreement (the
"Assignment") for purposes of raising the necessary capital to complete the
Project. The Assignment shall merge into this Agreement creating a fully
integrated contract.

WHEREAS, Cotton Bay Holdings represents that its business purpose, as set forth
in its August 1, 2012 Private Placement Memorandum, is to raise capital to fund
Global Ventures' performance under the Master Agreement in constructing and
developing the Project, and in turn, Global Ventures has agreed to convey shares
of the Eleuthera Stock to Cotton Bay Holdings. It is anticipated that this
business purpose will form the basis of Cotton Bay Holdings' future filings with
the United States Securities and Exchange Commission.

WHEREAS, Cotton Bay Holdings represents and acknowledges that it is deriving a
financial benefit through Global Ventures' performance under the Master
Agreement, and thus stipulates to the terms and conditions of this Agreement.

WHEREAS, the parties hereto desire to set forth the terms of their agreement in
writing to be effective as of the date set forth above.



AGREEMENT



NOW, THEREFORE, for valuable consideration, Global Ventures and Cotton Bay
Holdings agree as follows:

1. Term. Cotton Bay Holdings and Global Ventures agree that the term of this
Agreement shall terminate upon the occurrence of the following events: (a)
written confirmation from Eleuthera Properties that Global Ventures has fully
performed under the terms of the Master Agreement and that Global Ventures has
been conveyed all 6,500 shares of the Eleuthera Stock, (b) conveyance of title,
free and clear, of 3,250 shares of the Eleuthera Stock to Cotton Bay Holdings,
and (c) release of any and all liens against the Project caused by Global
Ventures' performance under any third-party agreement with any vendors or
subcontractors.

2. Financing and Stock Conveyance Schedule. Cotton Bay Holdings and Global
Ventures agree to the following financing and stock conveyance schedule:

(a) Global Ventures shall submit a draw request to Cotton Bay Holdings in a
manner and form deemed to be commercially reasonable under the circumstances and
sufficient enough for Cotton Bay Holdings to determine the nature of and purpose
for the funds being allocated to Global Ventures. Cotton Bay and Global Ventures
agree that construction of this nature typically involves change orders and
other potential future financing requirements over and above what is currently
contemplated as of the date of execution; notwithstanding, based upon Cotton Bay
Holdings' current information of the construction requirements of Global
Ventures under the Master Agreement, Cotton Bay Holdings contemplates the costs
of construction, and thus payments to Global Ventures under this Section 2(a),
consistent with Exhibit A.

(b) Unless otherwise agreed to between the parties in writing, Cotton Bay
Holdings agrees to pay the draw request within five (5) days of presentation to
Cotton Bay Holdings from Global Ventures; however, the parties agree that a
condition precedent to payment of the specific draw request is that Cotton Bay
Holdings have sufficient funds in its operations account to satisfy the draw
request in full.

In the event Cotton Bay Holdings does not have sufficient funds in its
operations account, Cotton Bay Holdings shall produce to Global Ventures Group
an accounting of its operations account to confirm its failure to satisfy the
draw request, and shall agree to simple interest on the draw request in the
amount of 8.5% (the "Default Interest").

The parties agree that any payments made against future draw requests may be
applied by Global Ventures against the principal amount of the draw request
first, before such payments are applied against the Default Interest. Any
Default Interest balance shall carry over to the next draw request and continue
to be categorized as Default Interest.

The amounts associated with all draw requests are referred to herein
collectively as the "Principal Contract Payment," and the Principal Contract
Payment and Default Interest is collectively referred to herein as the "Total
Contract Payment."

(c) Cotton Bay Holdings' payment to Global Ventures of the Principal Contract
Payment in increments of $10,000.00 shall entitle Cotton Bay Holdings to the
right to title of one (1) share of the Eleuthera Stock, subject to (i) Eleuthera
Properties releasing the share of Eleuthera Stock to Global Ventures under the
Master Agreement, (ii) Global Ventures' performance under the Assignment, and
(iii) Cotton Bay Holdings satisfying any and all amounts associated with any
outstanding, due and owing Default Interest. For example, and example only, in
the event Eleuthera Properties releases two (2) shares of the Eleuthera Stock to
Global Ventures but Cotton Bay Holdings owes Global Ventures $8,000 in Default
Interest, Global Ventures will only be obligated to convey title to the two (2)
shares of the Eleuthera Stock once Cotton Bay Holdings pays the Default Interest
in the amount of $8,000.

In the event the Default Interest is not paid, as provided for in this
provision, Global Ventures agrees to hold the subject shares of the Eleuthera
Stock in escrow solely for the benefit of Cotton Bay Holdings to be released
upon payment of the Default Interest or the Total Contract Payment. In the event
Cotton Bay Holdings fails to pay the Total Contract Payment upon termination or
default of this Agreement, Cotton Bay Holdings agrees that Global Ventures shall
retain, as liquidated damages, the amount of shares of the Eleuthera Stock held
in escrow under this provision.

(d) Cotton Bay Holdings agrees that the maximum amount of Eleuthera Stock to be
earned under this Agreement is 1,998 shares (3,250 shares minus the 1250 shares
earned and subject to immediate conveyance to Cotton Bay Holdings). Global
Ventures agrees to convey the title, rights and interest in these 1,998 shares
of the Eleuthera Stock to Cotton Bay Holdings prior to Global Ventures'
retention of other shares of the Eleuthera Stock; however, Cotton Bay Holdings
agrees that after conveyance of the 1,998 shares of the Eleuthera Stock to
Cotton Bay Holdings under this Agreement and the Assignment it is bound to
continue its payment and performance obligations hereunder because Cotton Bay
Holdings agrees that Global Ventures' continued construction and other services
benefits Cotton Bay Holdings (and its shareholders).

3. Representations and Warranties of Global Ventures.

(a) Global Ventures represents and warrants to Cotton Bay Holdings that the
statements contained in this Agreement are true and correct as of the date of
this Agreement and will be true and correct as of the termination of this
Agreement, as set forth above. Global Ventures is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Florida. Global Ventures has all requisite capacity, power and
authority to execute, deliver and perform this Agreement. No other company
action on the part of Global Ventures is necessary to authorize the execution
and delivery by Global Ventures of this Agreement or the consummation by it of
the obligations set forth in Section 2, above. This Agreement has been duly
executed and delivered and, upon execution by Cotton Bay Holdings, will
constitute a valid and legally binding obligation of Global Ventures,
enforceable against Global Ventures in accordance with its terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally and (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

(b) Global Ventures represents and warrants that it has a legal right to the
Eleuthera Stock, as set forth above, free and clear of any encumbrances or
restrictions on transfer, except for those encumbrances under the Assignment,
and shall remain free and clear until termination of this Agreement, subject to
the conditions of assignment under the Assignment.

(c) Neither the execution, delivery and performance of this Agreement by Global
Ventures, nor the consummation by Global Ventures of any transaction related
hereto, including the transfer of title to the Eleuthera Stock will require any
consent, approval, license, Order or authorization of, filing, registration,
declaration or taking of any other action with, or notice to, any Person, other
than such consents, approvals, filings or actions as may be required under the
Assignment.

(d) The execution and delivery by Global Ventures of this Agreement to which it
is or will become a party do not, and the consummation of the transactions
contemplated by this Agreement shall not, assuming the consents, approvals,
filings or actions described above are made or obtained, as the case may be, (a)
contravene, conflict with, or result in any violation or breach of any provision
of the articles of organization or operating agreement of Global Ventures, (b)
result in any violation or breach of, or constitute (with or without notice or
lapse of time, or both) a default (or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of any benefit) under any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
lease, contract or other agreement, instrument or obligation to which Global
Ventures is a party or by which it or any of its properties or assets may be
bound, other than any such restrictions under the Assignment, or (c) conflict or
violate any permit, concession, franchise, license, judgment, Order, decree,
statute, law, ordinance, rule or regulation of any government, governmental
instrumentality or court, domestic or foreign, applicable to Global Ventures or
any of its properties or assets, except in the case of (b) and (c) for any such
conflicts, violations, defaults, terminations, cancellations or accelerations
which would not, individually or in the aggregate, materially and adversely
affect the Eleuthera Stock being conveyed by Global Ventures to Cotton Bay
Holdings.

4. Representations and Warranties of Cotton Bay Holdings.

(a) Cotton Bay Holdings is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. Cotton Bay Holdings has
all requisite capacity, power and authority to execute, deliver and perform this
Agreement. No other corporate action on the part of Cotton Bay Holdings is
necessary to authorize the execution and delivery by Cotton Bay Holdings of this
Agreement or the consummation by it of the Contemplated Transactions (as defined
below). This Agreement has been duly executed and delivered and, upon execution
by Global Ventures, will constitute a valid and legally binding obligation of
Cotton Bay Holdings, enforceable against Cotton Bay Holdings in accordance with
its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors' rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

(b) Cotton Bay Holdings represents that at the time of execution, or at some
point thereafter, it shall be a fully reporting public company subject to the
disclosure requirements of the United States Securities and Exchange Commission
(the "SEC"), and that this Agreement and the Assignment might be disclosed
through annual, quarterly or periodic filings with the SEC.

5. Mutual Right to Reasonable Accounting. Cotton Bay Holdings and Global
Ventures Group mutually agree to keep full and detailed accounts and exercise
such controls as may be necessary for proper financial management under this
Agreement, and the accounting and control systems shall be reasonably
satisfactory to each party. The parties shall mutually be afforded reasonable
access to the necessary and relevant records, books, correspondence,
instructions, drawings, receipts, subcontracts, purchase orders, vouchers,
memoranda, and other data relating to each other's respective performance under
this Agreement, and shall preserve these for a period of three years after final
payment, or for such longer period as may be required by law. The parties
mutually agree to keep such full and detailed accounts as may be necessary for
proper financial management under this Agreement.

6. Miscellaneous Provisions.

(a) Regardless of whether the transactions contemplated hereby are consummated,
all legal and other costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
hereto incurring such costs and expenses.

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida without regard to the conflicts of laws provisions
thereof.

(c) Section headings used in this Agreement are for convenience only and shall
not affect the meaning or construction of this Agreement.

(d) This Agreement and the Assignment constitutes the entire agreement between
the parties hereto and supersedes all prior agreements and understandings, both
written and oral, with respect to the subject matter hereof.

(e) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. Signatures on this Agreement may be communicated by
facsimile transmission and shall be binding upon the parties hereto so
transmitting their signatures. Counterparts with original signatures shall be
provided to the other parties hereto following the applicable facsimile
transmission; provided that the failure to provide the original counterpart
shall have no effect on the validity or the binding nature of this Agreement.

(f) Any term of this Agreement may be modified or amended only by an instrument
in writing signed by each of the parties hereto.

(g) If one or more provisions of this Agreement are held to be unenforceable
under applicable law, such provision shall be excluded from this Agreement and
the balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforced in accordance with its terms.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date set forth above.

COTTON BAY HOLDINGS, INC.

By:/s/ Alfred E. Abiouness, Jr.
Alfred E. Abiouness, Jr.
President and Chief Executive Officer

GLOBAL VENTURES GROUP, LLC

By: /s/ Robert Fortson IV
Robert Fortson IV
Authorized Manager

EXHIBIT A

MUTUALLY AGREED UPON CONSTRUCTION COSTS & DESCRIPTION OF PHASES

INSERT TABLE